108 F.3d 1381
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Shelby HARRIS, Appellant,v.J.D. KAVER, Functional Unit Manager;  Phillip Higgins, COII;John Sigler, Caseworker;  Charles Kirsh, AssistantCaseworker;  Greg Mullarkey, COI;  J. Pedro, COI;  WilliamWade, Director of CMS;  Cain, Nurse at CMCC, Appellees.
No. 95-4223.
United States Court of Appeals, Eighth Circuit.
Submitted March 19, 1997.Filed March 20, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Shelby Harris, a Missouri prisoner, appeals from the grant of summary judgment by the District Court1 in favor of defendants in his 42 U.S.C. § 1983 (1994) action.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the District Court was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B. Additionally, we deny Harris's motion for legal materials.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the reports and recommendations of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri